Citation Nr: 1504731	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for depression with anxiety and panic attacks, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for sinus disability, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for irritable bowel syndrome (IBS), and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for restless leg syndrome (RLS), and if so, whether the reopened claim should be granted.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for bilateral eye disability.

7.  Entitlement to service connection for acid reflux disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 30 days to allow the Veteran to submit additional evidence.  A transcript of the hearing is of record.

The issues of entitlement to service connection for psychiatric disability (claimed as depression with anxiety and panic attacks and PTSD), sinus disability, IBS, RLS, bilateral eye disability, and acid reflux disability are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A June 2006 rating decision denied entitlement to service connection for depression with anxiety and panic attacks, sinus disability, and IBS; the Veteran did not appeal these decisions or submit any pertinent evidence within the appeal period. 

2.  A September 2007 rating decision denied entitlement to service connection for RLS; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

3.  Evidence received subsequent to the expiration of the above noted appeal periods includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for depression with anxiety and panic attacks, sinus disability, IBS, and RLS.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for depression with anxiety and panic attacks.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for sinus disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for irritable bowel syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for restless leg syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for depression with anxiety and panic attacks, sinus disability, and IBS in June 2006 on the basis that the record lacked evidence to show the conditions were incurred in service.  The Board notes the RO has made several attempts to locate the Veteran's service treatment records (STRs); however, to date, the records are presently unavailable for review.  The Veteran was notified of the above decision in July 2006.  He did not file a notice of disagreement with this decision or submit any pertinent evidence within the appeal period.

The RO initially denied service connection for RLS in September 2007 on the basis that the record lacked evidence to show the condition was incurred in service.  The Veteran was notified of that decision the same month.  He did not file a notice of disagreement with this decision or submit any pertinent evidence within the appeal period.

The evidence of record at the time of the June 2006 rating decision included private treatment records from various providers and the Veteran's statements.  The evidence of record at the time of the September 2007 rating decision included the above noted evidence, as well as outpatient treatment records from the Fayetteville VA Medical Center (MC). 

The evidence received since the expiration of the appeal period includes the report of a December 2009 VA psychiatric examination, as well as private treatment records, lay statements from friends that witnessed the Veteran during service, and the transcript of the Veteran's August 2014 videoconference hearing.  These records  provide additional credible evidence establishing the incurrence of the aforementioned conditions in service.  This evidence is presumed credible for the purposes of determining whether the claims shall be reopened, and is in fact sufficient to reopen the previously denied claims.  This follows because the Veteran has submitted both new and material evidence that corroborates the incurrence of the claimed conditions in service.  Accordingly, reopening of the claims is in order.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for depression with anxiety and panic attacks is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for sinus disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for irritable bowel syndrome is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for restless leg syndrome is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims are decided.  As previously noted, the Veteran's service treatment records are not available.  Therefore, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule in this case.  See O'Hare v. Derwinski, 1 Vet. App. at 367 (1991).  Additionally, the Board notes at the outset that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Accordingly, the Veteran and other lay witnesses are competent to describe the events they saw, including the symptoms experienced by the Veteran and witnessed by others.

Relative to his psychiatric claim, the Veteran has primarily asserted that his disability has resulted from the death of his close friend, as well as exposure to military sexual trauma in service.  In sum, the Veteran has consistently stated, and the RO has verified, that a fellow service member and friend of the Veteran died.  Additionally, the Veteran has stated he was exposed to sexual innuendo and assaults in service.  He has also submitted buddy statements that corroborate his behavior changes during active duty.  The Board has found these statements credible insofar as there is little evidence to rebut the veracity of those statements, and many of the Veteran's statements are consistent with his service.  Further, in its December 2009 examination request, the RO conceded the Veteran was exposed to an event, specifically the death of his close friend, in service.  During his December 2009 VA examination, the Veteran was diagnosed with bipolar and panic disorders, with symptoms of agoraphobia; however, the examiner did not provide a medical opinion concerning whether these conditions are causally related to his experiences in active service.  Although the Veteran has provided a nexus statement from his treating psychiatrist, the clinician has not provided a rationale to support his conclusion.  Based on the foregoing, the Board finds a VA examination and medical opinion are warranted at this time.  

The Board observes the Veteran has not been afforded an examination relative to his remaining claims on appeal, as the RO has determined there is no evidence showing these conditions were incurred in service.  The Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

As noted above, the Board finds no reason to question the veracity of the Veteran's statements, as he has consistently reported several events in service, which were corroborated at times by the RO, and other times by buddy statements.  In relation to the Veteran's claimed sinus condition, the Veteran reported he was exposed to sand particles and noxious oils and greases during service.  The evidence indicates the Veteran was stationed at Fort Irwin, which lies in the Mohave Desert.  It is entirely plausible that the Veteran would have been exposed to blown sand particles while stationed at this base.  Additionally, the Veteran's DD-214 indicates he was a Wheeled Vehicle Mechanic in the Army, and as such, the Board finds his use of grease and oils to be highly probable in such an occupation.  

The Veteran has also stated he experienced gastrointestinal problems in service, which took the form of nausea/indigestion, as well as constipation.  He provided a statement from a close friend of his at that time, who indicated she remembered that he, "would have a lot of problems with eating and digesting foods, at times he would get very sick and...was not able to keep food down." This friend also indicates she recalled the Veteran telling her about problems with constipation.  The Board notes the Veteran has also proffered an alternative theory of service connection for IBS.  Specifically, the Veteran has asserted this condition is consequentially related to his psychiatric disability.   He has stated this condition is "stress-related," and also affected by medications used to treat his psychiatric disorders.  

The Veteran has also reported that he was struck in the eye by a radiator hose while performing his job.  The above noted friend stated she recalled that the Veteran complained of blurry vision in service and that he "used a lot of eye drops."  Finally, the Veteran has indicated he was diagnosed with shin splints in service, and following a period of recovery for this condition, noticed he could never get his legs to "be still." Simply put, the Veteran is competent to report such symptomatology.  

In addition to the above noted evidence, the Veteran has also submitted treatment records from several private providers, and outpatient treatment notes from the Durham and Fayetteville VAMCs have been obtained.  These records show the Veteran has been treated for, among other things, allergic rhinitis, irritable bowel syndrome/constipation, leg pains, eye disorders to include retinopathy and dry eyes, and acid reflux/dysphagia.  Based on the foregoing, the Board finds an examination and medical opinion are warranted for each of the claimed disabilities presently on appeal. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO or the AMC should afford the Veteran VA examinations by a physician or physicians with sufficient expertise to determine the etiology of his sinus disability, IBS, RLS, bilateral eye disability, and acid reflux disability.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).

Following an examination of the Veteran, as well as a review of the relevant records and lay statements, the examiner(s) should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sinus disability, IBS, RLS, eye disability, and acid reflux are etiologically related to his active service.  

The examiner(s) must provide a complete rationale for any proffered opinion.  In this regard, the examiner(s) must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner(s) should include consideration of the Veteran's statements concerning his reports of the following:

a)  exposure to sand particles and noxious oils/greases in service relative to his sinus claim;

b)  symptoms of constipation in service relative to his IBS claim;

c)  symptoms of leg agitation in service relative to his RLS claim; 

d)  symptoms of blurry vision, as well as his reports of being struck in the eye by a hose in service relative to his bilateral eye claim.  In this regard, the Board notes the Veteran was noted to have defective vision (refractive error) on entrance into active duty.  The examiner should comment on whether the Veteran's reported injury has resulted in additional eye disability;

e)  symptoms of nausea, indigestion, and trouble keeping food down in service relative to his acid reflux disability claim;

Additionally, the examiner(s) should also fully discuss the Veteran's outpatient treatment records from the Fayetteville and Durham VA Medical Centers, as well as his private treatment records, which show a diagnosis of and treatment for allergic rhinitis, irritable bowel syndrome/constipation, leg pains, eye disorders to include retinopathy and dry eyes, and acid reflux/dysphagia.  If any required opinions cannot be provided, the examiner(s) should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The Veteran also should be afforded an examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due at least in part to military sexual trauma during active service should be confirmed or ruled out.  If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his exposure to military sexual trauma, as well as his experiencing his friend's death in service.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. The RO or the AMC should also undertake any other development it determines to be warranted, to include but not limited to, consideration of a secondary service connection medical opinion relative to the Veteran's IBS claim, if he is awarded service connection for psychiatric disability. 

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


